Citation Nr: 1339060	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-48 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include bipolar disorder, depression with suicidal ideation, affective disorder, dysthymic disorder, and mood disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Jan Dils, Private Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1996 to August 1998. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In pertinent part, the RO denied service connection for bipolar disorder and a chronic acquired psychiatric disorder, to include depression and suicidal ideation.  This matter has since been transferred to the RO in Houston, Texas.  

The matter was remanded by the Board in November 2012 to afford the Veteran a BVA hearing at a local VA office before a member of the Board.  The hearing was scheduled for October 2013.  The Veteran was determined to be a no-show for that hearing.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the Veteran has filed a claim for bipolar disorder and a chronic acquired psychiatric disorder, to include depression and suicidal ideation.   The record also shows other psychiatric diagnoses.  As a result, the issue on appeal has been re-characterized on the title page.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the claim.  

First, a March 2009 Attorney Correspondence and a July 2009 VA treatment record indicate that the Veteran applied for disability benefits from the Social Security Administration (SSA).  However, it does not appear that these records have been requested or obtained from the SSA.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Additionally, the Board notes that post-service private treatment records show that the Veteran was hospitalized after a suicide attempt in August 1999 and diagnosed with dysthymia one year after separation from service.  The Board finds that the Veteran's suicide attempt and diagnosis of a psychiatric disorder within one year of service meets the low threshold for obtaining a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, on remand the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  

Finally, the Veteran reported that he received treatment from Westbrook Health Services, from 2003 to 2005.  In an October 2008 response, Westbrook Health Services indicated that they did not have any information on file, at the present time, which could be applicable to the request.  However, the RO did not issue a Formal Finding of Unavailability or notify the Veteran of the RO's inability to obtain the records.  On remand, the RO should make a formal finding of unavailability for these records and notify the Veteran in accordance with the provisions of 38 C.F.R. § 3.159(e)(1).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his acquired psychiatric disorder, to include bipolar disorder, depression with suicidal ideation, affective disorder, dysthymic disorder, and mood disorder NOS.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should issue a formal finding of unavailability for records from Westbrook Health Services, dated 2003 to 2005, and notify the Veteran and his representative of the unavailability of those records.  

2. Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  

3. After all outstanding records have been associated with the claims file schedule the Veteran for VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include bipolar disorder, depression with suicidal ideation, affective disorder, dysthymic disorder, and mood disorder (NOS).  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

For each psychiatric disorder diagnosed, the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent), that the psychiatric disorder is causally or etiologically related to service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

4. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

